Citation Nr: 0718039	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  04-17 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion











INTRODUCTION

The veteran had active military service from March 1962 to 
March 1965 and from June 1965 to June 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision.


FINDINGS OF FACT

1.  The veteran's hearing loss in the right ear is manifested 
by hearing acuity at Level I.

2.  The veteran's hearing loss in the left ear is manifested 
by hearing acuity at   Level I.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss has 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.85, 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned based on audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The specific level of disability for VA purposes is 
derived from the application in sequence of two tables. See 
38 C.F.R. § 4.85(h), Table VI and Table VII (2005). Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000 Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII. Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  

The evaluations themselves range between 11 auditory acuity 
levels designated as level I for essentially normal acuity, 
through level XI, for profound deafness.  A 10 percent 
evaluation for bilateral defective hearing is assigned when 
the hearing acuity is at least at Level I in the better ear 
and Level X in the poorer ear, or Levels II and V, or Levels 
III and IV respectively. 38 C.F.R. §§ 4.85, 4.87, Tables VI 
and VII. 

The veteran underwent a VA audiologic examination in 
September 2003, with puretone thresholds recorded in decibels 
as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
30
85
90
LEFT

15
25
50
50

The average pure tone threshold in the veteran's left ear was 
35 decibels.  The average pure tone threshold in the 
veteran's right ear was 55 decibels.  The veteran also 
received a score of 96 percent for the left ear and 96 
percent for the right ear on the Maryland CNC test for word 
recognition.  This results in a level I for his right ear and 
level I for his left ear, which fails to meet the schedular 
criteria for a compensable rating for hearing loss.  Private 
audiological examination records from Dr. Frey likewise fail 
to show more severe hearing loss than what was shown on the 
VA examination. 

Although the veteran contends that the hearing test which he 
received in September 2003 was incorrectly administered, 
there is no medical evidence to validate this allegation.  
The VA examiner gave no indication that he had difficulty 
administering the test, and she expressed no doubt in the 
accuracy of the results.  Furthermore, the hearing acuity 
found by the VA examination is very similar to the results 
the veteran received on audiological tests in 1996 and 1997.  
Thus, there is no reason to doubt the accuracy of the results 
of the VA examination and the veteran's claims file is 
therefore void of medical evidence showing compensable 
hearing loss.  

While the veteran and his wife believe that the veteran has 
compensable hearing loss, their opinions are insufficient to 
prove the severity of his hearing loss for VA purposes.  The 
September 2003 examination notes that the veteran does suffer 
from high frequency hearing loss, but the severity of the 
loss simply does not meet the minimum requirements for a 
compensable rating.  

The medical evidence fails to demonstrate that the veteran's 
hearing loss meets the criteria for a compensable rating, and 
the veteran's claim is therefore denied.

II. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by a letter 
dated in July 2003, which informed the veteran of all four 
elements required by the Pelegrini II Court as stated above.

VA treatment records have been obtained, as have private 
hearing records.  The veteran was also provided with a VA 
examination (the report of which has been associated with the 
claims file).  Additionally, the veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.
  
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
light of the denial of the veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


